      Case 4:18-cr-01589-RCC-LCK Document 32-1 Filed 03/03/20 Page 1 of 1



From: Ruby Streich <Ruby_Streich@azd.uscourts.gov>
Date: February 20, 2020 at 5:39:27 PM MST
To: Joe G <joegillmiami@gmail.com>
Subject: RE: Joe Gill

Good afternoon Gill,
Attached is a history of payments made. This document also reflects that there are no outstanding
monetary penalties due. I don't have a report like this that I can generate for your community service
hours, but my records do show you have satisfied your community service hours in full.

I am in support of your early termination.

If it's easier, you can provide my contact information to your attorney and I can speak with him or her
and confirm I do not object to your early termination. My office and cell are listed below.


Ruby Streich
Probation Officer Assistant
U.S. Probation, District of Arizona
ruby_streich@azd.uscourts.gov
Ruby_LISC@azd.uscourts.gov
Office: 602-322-7472
Mobile: 480-476-2148
